





CITATION: Lions Club of Belleville v. Municipal Property
      Assessment Corporation, 2011 ONCA 213



DATE: 20110317



DOCKET: C52702



COURT OF APPEAL FOR ONTARIO



Rosenberg, Moldaver and Feldman JJ.A.



BETWEEN



The Lions Club of Belleville



Applicant (Appellant)



and



The
          Municipal Property Assessment Corporation
and

The
          Corporation of the City of Belleville



Respondent (Respondent in Appeal)



Robert J. Reynolds, the applicant (appellant)



Shawn R. Douglas, for the respondent (respondent in appeal)



Heard and endorsed: March 16, 2011



On appeal from the order of the
          Divisional Court (Justice P.T. Matlow, Justice H.M. Pierce and Justice G.W.
          Tranmer) dated April 14, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We agree with the reasons of the Divisional Court, as set out in paras.
    44 and 45 of their Reasons for Judgment.

[2]

Accordingly, the appeal is dismissed without costs.


